DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/912,971 filed 03/06/2018, which is now PAT 10588742, which is a DIV of 14/628,020 filed 02/20/2015, which is now PAT 10052198, which is a CIP of PCT/US2014/051095 filed 08/14/2014, which has PRO 61/943,125 filed 02/21/2014 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda Nassif on 07/29/2022.

The application has been amended as follows: 
Claims 7, 13 and 15-16 cancelled.
In claim 1, line 9, added “; forming a gap between the atrial portion and the ventricular portion to prevent trapping of tissue between the ventricular portion and the atrial portion” after “portion of the coiled anchor in the left ventricle”.
In claim 12, page 32, line 12, added “; wherein the heart is a mitral valve; wherein the ventricular portion of the coiled anchor includes a plurality of coils that surround leaflets of the mitral valve; and forming a gap between the atrial portion and the ventricular portion to prevent trapping of tissue between the ventricular portion and the atrial portion” after “expansible heart valve prosthesis relative to the coiled anchor”.
In claim 12, page 32, line 4, replaced “the coiled anchor” with “a coiled anchor”.
In claim 14, line 1, replaced “claim 13” with “claim 12”.
Allowable Subject Matter
Claims 1-6, 8-12, 14 and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1 and 12, the prior art fails to disclose, in combination with other limitations of the claims a method of positioning and implanting an expandable heart valve prosthesis comprises the steps of positioning a coiled anchor at a mitral valve comprising deploying a ventricle portion of the coiled anchor into the left ventricle, deploying an atrial portion of the coiled anchor into the left atrium, forming a gap between the atrial portion and the ventricular portion to prevent trapping of tissue between the ventricular portion and the atrial portion.
The prior art US 8,657,872 to Seguin discloses cardiac valve repair system and methods of use and  US 2010/0312333 to Navia et al. discloses apparatus and method for replacing a diseased cardiac valve both comprise a coiled anchor and a valve prosthesis positioned within the coiled anchor, the coiled anchor is positioned in both the left ventricle and the left atrium.  However, these prior arts fail to disclose the step of forming a gap between the atrial portion and the ventricular portion to prevent trapping of tissue between the ventricular portion and the atrial portion.  US 8,167,935 to McGuckin, Jr et al. discloses percutaneous aortic valve comprises a coiled anchor positioned on both side of the annulus which appears to have a gap between the atrium and ventricle portions of the coiled anchor, Fig. 12A, and wherein the atrial side of the coiled anchor comprises leaflets attached to the coil which forming the valve.  However, as disclosed in col. 10, lines 1-12 of McGuckin, Jr, the atrial and ventricle portions of the coiled are clamped on opposing sides of the annulus instead of forming a gap to prevent trapping of tissue between the atrial and ventricle portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771